Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on 5/27/2021.  In virtue of this communication, claims 1-30 are currently presented in the instant application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20210320710 (hereinafter referred to as Koskela) in view of US Patent Application Publication 20220311488 (hereinafter referred to as Shreevastav).
Consider claims 1, 13, Koskela discloses a method for wireless communication by a user equipment (UE) (see at least ¶ [0069], “…UE 310 includes a controller, such as a computer or a data processor (DP) 310A, a computer-readable memory medium embodied as a memory (MEM) 310B, which stores a program of computer instructions (PROG) 310C, and a suitable radio frequency (RF) transmitter and receiver 310D for bi-directional wireless communications with the gNodeB (gNB) 312 via one or more antennas…” and further Fig. 5, 6), comprising: 
receiving a directional beam transmitted by a base station (see at least ¶ [0002], “…where both a gNB and a UE operate using narrower transmit and receive beams than sector-wide and omni-directional beams …”); 
performing measurements of the beam (see at least ¶ [0030], “…determining whether a measurable property of the at least one uplink beam signal does not meet a preselected threshold, when the at least one uplink beam signal is being received from the user equipment…”); 
determining a channel reliability metric for the beam based on the measurements (see at least ¶ [0050], “…the measurement of the associated DL RSs are above threshold with taking into account the UL power reduction/power back-off to estimate the UL link quality, the UE may select one of the signals or select the highest above the threshold level (or below in case BLER is a metric)…”); 
transmitting a request to the base station for a coverage enhancement of the beam responsive to the channel reliability metric being below a threshold (see at least ¶ [0050], “…the UE may select one of the signals or select the highest above the threshold level (or below in case BLER is a metric). In a similar manner, in general, when UE is evaluating the candidate links (or beams) for beam failure recovery (q0 or q0.sub.uplink) either, it may take into account the UL power reduction/power back-off when evaluating candidate beams (which downlink RS would be indicated using CFRA/CBRA signals) …”); and 
adjusting reception or processing of the beam for the coverage enhancement based on a set of coverage enhancement parameters or procedures (see at least ¶ [0016], “…UE 110 is in the coverage area of three transmission/reception points 112, 114, 116 of the same cell. The transmission points 112, 114, 116 may alternatively belong to different cells. The UE 110 has one DL beam pair link 118, 120, 122 to each of the transmission/reception points 112, 114, 116, but only one UL link 124 toward transmission/reception point 114 …”, and see at least ¶ [0074], “…communications networks having suitable means by adjusting parameters and procedures appropriately…”). 
Koskela disclose all the subject matters of the claimed invention concept. However, Koskela does not particularly disclose adjusting reception.  In an analogous field of endeavor, attention is directed to Shreevastav, which teaches adjusting reception (see Shreevastav, at least ¶ [0039], “…determine a plurality of position quality metrics based on the first positioning measurements and on the transmission directions; and, when the determined position quality metrics are worse than a predetermined threshold, sending a request for a list of preferred beams to the network node. Each position quality metric can be associated with a different combination of beams from the first plurality…” and see at least ¶ [0149], “…receive gain/phase controls 830 and/or transmit gain/phase controls 835 can comprise one or more programmable amplifiers that modifies the amplitude and/or phase of the signals (e.g., at RF or IF) from the array elements 850a through 850i. When no gain or phase adjustment of the signals to/from array elements 850a through 850i is required…” and further see at least ¶ [0172], “…the UE performs and reports both SNR and RSTD measurements to the network for the first list of beams. In operation (5b), the network uses the optimized beam list from operation (4) to select RSTD measurements reported by the UE in operation (3b)…”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Koskela disclosed invention, and have adjusting reception, as taught by Shreevastav,  thereby, to provide a method for positioning a user equipment (UE) based on beams transmitted by a wireless network, as discussed by Shreevastav, (see ¶ [0027]). 
Consider claims 20, 29, Koskela discloses a method for wireless communication by a base station (see at least ¶ [0024], “…an apparatus comprises at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code being configured, with the at least one processor, to cause the apparatus to perform the following: determine whether a downlink beam signal is being received from a base station…”), comprising: 
transmitting a directional beam carrying one or more channels (see at least ¶ [0094], “…the base station transmits a message to the user equipment to initiate uplink beam recovery, when at least one uplink beam signal is not being received from the user equipment…”); 
receiving, from a user-equipment (UE), a request for a coverage enhancement of the beam (see at least ¶ [0094], “…the base station transmits a message to the user equipment to initiate uplink beam recovery, when at least one uplink beam signal is not being received from the user equipment…”); and 
transmitting an indication to the UE granting or denying the coverage enhancement request (see at least ¶ [0043], “…The gNB response may be simply a DCI message (which may indicate DL or UL grant) transmitted…”).
Koskela disclose all the subject matters of the claimed invention concept. However, Koskela does not particularly disclose a coverage enhancement of the beam.  In an analogous field of endeavor, attention is directed to Shreevastav, which teaches a coverage enhancement of the beam (see Shreevastav, see at least ¶ [0162], “…can enhance the accuracy of UE position determination via identification of a set of beams/cells that facilitate a complementary set of UE measurements, e.g., according to a position quality metric…, … techniques can allow the network to determine which beams provide relatively poor position quality to the served UEs, such that the network can turn off such beams to conserve energy. Put differently, by employing a positioning-specific metric, such techniques can facilitate the adaptation and/or optimization of PRS transmission in a manner that increases the efficiency of network resource utilization…” and see at least ¶ [0173], “…The UE or a location-based service can request a positioning enhancement related to identification of an optimized and/or preferred list of beams …”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Koskela disclosed invention, and have a coverage enhancement of the beam, as taught by Shreevastav,  thereby, to provide a method for positioning a user equipment (UE) based on beams transmitted by a wireless network, as discussed by Shreevastav, (see ¶ [0027]). 
Consider claims 2, 14 (depends on at least claims 1, 13), Koskela in view of Shreevastav discloses the limitations of claims 1, 13 as applied to claim rejection 1, 13 above and further discloses:
Koskela teaches receiving an indication from the base station granting the UE use of the coverage enhancement parameters or procedures (see at least ¶ [0043], “…The gNB response may be simply a DCI message (which may indicate DL or UL grant) transmitted using C-RNTI…”).
Consider claims 3, 15 (depends on at least claims 1, 13), Koskela in view of Shreevastav discloses the limitations of claims 1, 13 as applied to claim rejection 1, 13 above and further discloses:
Shreevastav teaches the adjusting of the reception or processing of the beam occurs before a grant in response to the request is received from the base station (see Shreevastav, at least ¶ [0039], “…determine a plurality of position quality metrics based on the first positioning measurements and on the transmission directions; and, when the determined position quality metrics are worse than a predetermined threshold, sending a request for a list of preferred beams to the network node. Each position quality metric can be associated with a different combination of beams from the first plurality…” and see at least ¶ [0149], “…receive gain/phase controls 830 and/or transmit gain/phase controls 835 can comprise one or more programmable amplifiers that modifies the amplitude and/or phase of the signals (e.g., at RF or IF) from the array elements 850a through 850i. When no gain or phase adjustment of the signals to/from array elements 850a through 850i is required…” and further see at least ¶ [0172], “…the UE performs and reports both SNR and RSTD measurements to the network for the first list of beams. In operation (5b), the network uses the optimized beam list from operation (4) to select RSTD measurements reported by the UE in operation (3b)…”) with the same motivation from claim 1.
Consider claims 4, 16 (depends on at least claims 1, 13), Koskela in view of Shreevastav discloses the limitations of claims 1, 13 as applied to claim rejection 1, 13 above and further discloses:
Shreevastav teaches the transmission of the request is asynchronous (see at least ¶ [0241], “…one or more of asynchronous transfer mode …”) with the same motivation from claim 1.
Consider claims 5, 17 (depends on at least claims 1, 13), Koskela in view of Shreevastav discloses the limitations of claims 1, 13 as applied to claim rejection 1, 13 above and further discloses:
Koskela teaches the determination of the channel reliability includes: comparing one or more of the measurements, or one or more metrics based on the one or more measurements, to corresponding thresholds associated with one or more beam characteristics (see at least ¶ [0052], “…the measurement of the associated DL RSs are above threshold with taking into account the UL power reduction/power back-off to estimate the UL link quality, the UE may select one of the signals or select the highest above the threshold level (or below in case BLER is a metric)…”).
Consider claims 6, 18, 23 (depends on at least claims 1, 13, 20), Koskela in view of Shreevastav discloses the limitations of claims 1, 13, 20 as applied to claim rejection 1, 13, 20 above and further discloses:
Shreevastav teaches the beam carries one or more unicast channels (see at least ¶ [0030], “…unicast to the UE in response to a request from the UE for a list of preferred beams…”).
Consider claims 7, 19, 24 (depends on at least claims 1, 13, 20), Koskela in view of Shreevastav discloses the limitations of claims 1, 13, 20 as applied to claim rejection 1, 13, 20 above and further discloses:
Shreevastav teaches the unicast channels are in the 24 GHz to 53 GHz frequency range (see at least ¶ [0024], “…higher frequency bands above 24 GHz …” AND see at least ¶ [0155], “…transmission in positioning beams, especially for FR2 region (e.g., 24 GHz and above) …”).
Consider claim 8, (depends on at least claim 1), Koskela in view of Shreevastav discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Shreevastav teaches adjusting reception or processing of the beam includes: transmitting channel state information with additional information related to channel reliability for one or more channels within the beam (see at least ¶ [0149], “…receive gain/phase controls 830 and/or transmit gain/phase controls 835 can comprise one or more programmable amplifiers that modifies the amplitude and/or phase of the signals (e.g., at RF or IF) from the array elements 850a through 850i. When no gain or phase adjustment of the signals to/from array elements 850a through 850i is required…” and further see at least ¶ [0172], “…the UE performs and reports both SNR and RSTD measurements to the network for the first list of beams. In operation (5b), the network uses the optimized beam list from operation (4) to select RSTD measurements reported by the UE in operation (3b)…”).
Consider claim 9, (depends on at least claim 1), Koskela in view of Shreevastav discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Shreevastav teaches wherein adjusting reception or processing of the beam includes: increasing a frequency of acknowledgements to the base station for one or more channels within the beam (see at least ¶ [0084], “…beams are needed to overcome increased path loss. A UE can determine and/or report the number of detected beams, per cell or per carrier. A UE can also have a measurement capability in terms the maximum number of beams the UE is expected to be able to handle at any given time…”).
Consider claim 10, (depends on at least claim 1), Koskela in view of Shreevastav discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Shreevastav teaches storing a plurality of coverage enhancement parameters or procedures at the UE; and receiving an indication from the base station specifying a subset of the plurality of coverage enhancement parameters or procedures to adjust reception or processing of the beam (see at least ¶ [0195], “…reported/determined metrics indicate certain beams have become more or less reliable for position determination, the network can update the broadcast beam list accordingly…”).
Consider claim 11, (depends on at least claim 1), Koskela in view of Shreevastav discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Shreevastav teaches terminating the coverage enhancement of the beam upon the occurrence of one of: elapsing of a preconfigured duration of time; or receiving an indication from the base station to terminate the coverage enhancement of the beam (see at least ¶ [0014], “…The LTE FDD downlink (DL) radio frame has a fixed duration of 10 ms and consists of 20 slots, labelled 0 through 19, each with a fixed duration of 0.5 ms…”).
Consider claim 12, (depends on at least claim 1), Koskela in view of Shreevastav discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Shreevastav teaches receiving a beam change indication from the base station to change reception to a different beam; and terminating the coverage enhancement of the beam based on changing reception to the different beam (see at least ¶ [0195], “…reported/determined metrics indicate certain beams have become more or less reliable for position determination, the network can update the broadcast beam list accordingly…”).
Consider claim 21, (depends on at least claim 20), Koskela in view of Shreevastav discloses the limitations of claim 20 as applied to claim rejection 20 above and further discloses:
Koskela teaches adjusting one or more characteristics of the beam prior to retransmission (see at least ¶ [0041], “…one criteria to prioritize which existing link is considered to be new candidate UL beam (such as for control channel transmission) by a UE …”).
Consider claim 22, (depends on at least claim 20), Koskela in view of Shreevastav discloses the limitations of claim 20 as applied to claim rejection 20 above and further discloses:
Koskela teaches determining to deny the coverage enhancement request if a beam switch is scheduled to occur within a threshold amount of time (see at least ¶ [0052], “…signal quality threshold takes into account the DL signal quality of the candidate UL link, where the priority candidate UL links are the current DL links used for PDCCH, with the potential power back-off for the UL link direction; that is, the CFRA signals may be used when the signal quality of the candidate link is above specific threshold level…”).
Consider claim 25, (depends on at least claim 20), Koskela in view of Shreevastav discloses the limitations of claim 20 as applied to claim rejection 20 above and further discloses:
Koskela teaches receiving a channel state information with additional information related to channel reliability for the one or more channels from the UE in response to granting of the request (see at least ¶ [0043], “…The gNB response may be simply a DCI message (which may indicate DL or UL grant) transmitted…”).
Consider claim 26, (depends on at least claim 20), Koskela in view of Shreevastav discloses the limitations of claim 20 as applied to claim rejection 20 above and further discloses:
Shreevastav teaches transmitting an indication from the base station specifying a subset of the plurality of coverage enhancement parameters or procedures to adjust reception or processing of the beam (see at least ¶ [0195], “…reported/determined metrics indicate certain beams have become more or less reliable for position determination, the network can update the broadcast beam list accordingly…”).
Consider claim 27, (depends on at least claim 20), Koskela in view of Shreevastav discloses the limitations of claim 20 as applied to claim rejection 20 above and further discloses:
Shreevastav teaches transmitting an indication to the UE to terminate coverage enhancement of the beam (see at least ¶ [0130], “…NRPP is terminated between a target device and the LMF. RRC protocol is used between UE and gNB (via NR radio interface) and between UE and ng-eNB (via LTE radio interface)…”).
Consider claim 28, (depends on at least claim 20), Koskela in view of Shreevastav discloses the limitations of claim 20 as applied to claim rejection 20 above and further discloses:
Koskela teaches transmitting a beam change indication to the UE to change reception to another beam-formed signal including the one or more channels (see at least ¶ [0094], “…the base station transmits a message to the user equipment to initiate uplink beam recovery, when at least one uplink beam signal is not being received from the user equipment…”).
Consider claim 30, (depends on at least claim 29), Koskela in view of Shreevastav discloses the limitations of claim 29 as applied to claim rejection 29 above and further discloses:
Koskela teaches adjust one or more characteristics of the beam prior to retransmission; and transmit an indication from the base station specifying a subset of the plurality of coverage enhancement parameters or procedures to adjust reception or processing of the beam (see at least ¶ [0041], “…one criteria to prioritize which existing link is considered to be new candidate UL beam (such as for control channel transmission) by a UE …”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/            Primary Examiner, Art Unit 2645